DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-20 and 30-31 in the reply filed on 9/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 30 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 30 recites “attaching a connecting cord to an angler on a fastener of the artificial bait fish” but the connecting cord to the angler and the fastening means are already claimed in claim 16. It is unclear if it is referring to the same connecting cord to the angler and fastening means or if claim 30 is claiming new separate elements. For the purposes of Examination, the Examiner interprets the claim to mean the same components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 17, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20130067792) in view of Mitchell (US 2955375).
Regarding claim 16, Thomas teaches of (Fig. 29) 
a self-moving artificial bait fish (Abstract, fishing lure that is activated to create lifelike bait creature motion), comprising:
control means (¶0064, mechanism to move paddle 342), a tail-side drive (rotor shaft 322), and
a drive point (motor 320) whose position in a direction of movement (y) starting from a rear extremity at a tail end (end at opening 332) is in a range of 0 to 0.5 times a total length from the rear extremity at the tail end to a front extremity at a head end (end by coil 333A) (seen in Fig. 29, motor 320 is at a point less than 0.5 times a total length for the rear extremity to the front extremity), 
wherein the control means comprises a fastening means (attachment wire 346) for fastening a connecting cord (¶0064, attachment wire 346 allows the lure body to be attached to the main fishing line) to an angler (an angler would be at the end of the fishing line) and 
wherein a position of a fixing point (point of where the attachment wire 346 is on the pod 310) on the fastening means (346) is arrangeable in the direction of movement (y) in a region of the rear extremity at the tail end (by 328) (seen in Fig. 29, near tail end).
Thomas does not appear to teach of a fixing point arrangeable up to a position behind the position of the drive point.
	Mitchell teaches of (Fig. 2) a fixing point (eyelet 61) arrangeable up to a position behind the position of the drive point (motor 46) (eyelet 61 is behind motor 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Mitchell of a fixing point arrangeable up to a position behind the position of the drive point in order to let the fishing lure have more forward range of movement and would be able to pull the fishing line forward more easily and additionally, when the fisherman tugs backwards on the line, the fishing lure would pull more from the tail end than the front, preventing the line from causing the head to pop out of the water and ruining the illusion of a fish in the water. 

	Regarding claim 17, Thomas as modified teaches of claim 16, and further comprising an electromagnetic drive comprising a coil (inductance pickup coil 333A) with an electrical drive as drive excitation (connected to power source 311) and a magnetic drive receiving means (Fig. 1, ¶0083, magnetic actuator 100 creates motion and can in inserted in any lure),
wherein the electrical drive excitation is periodically driven and the drive receiving means and a tail fin (342) of the tail-side drive (322) are directly set into oscillating movement by a generated magnetic field (¶0013, tail that swings side to side like a wagging tail motion, which can be activated by the magnetic actuator 100).

	Regarding claim 30, Thomas as modified teaches of (Fig. 29) a method for controlling a self-moving artificial bait fish (Abstract, fishing lure that is activated to create lifelike bait creature motion), comprising:
providing the self-moving artificial bait fish (module 300B) in accordance with claim 16 (see rejection of claim 16 above), 
attaching a connecting cord to an angler (¶0064, attachment wire 346 allows the lure body to be attached to the main fishing line) on a fastener (attachment wire 346) of the artificial bait fish (300B), and deploying the artificial bait fish (300B) in a surrounding water (Abstract, placed in water), wherein the artificial bait fish (300B) drags the connecting cord to the angler behind its drive point (320) in the direction of movement y due to the position of the fixing point (point of where the attachment wire 346 is on the pod 310) (as the artificial bait fish moves forward of movement y, the connecting cord will drag behind the lure 300B and behind the drive point 320).

Regarding claim 31, Thomas as modified teaches of claim 30, and 
further comprising the steps of providing at least one message detection means (motion switch 313) for detecting tension variations between the self-moving artificial bait fish and the connecting cord to the angler (¶0067, motion switch 313 reacting to a tug on the fishing line) and/or speed variations of the self-moving artificial bait fish (300B) (¶0067, tugging on the line would reduce the speed of the lure by moving it backwards), 
providing a decoder (¶0067, motion switch 313 detects and decodes the meaning of the tug on the fishing line to activate the motor 320), 
coding a message by causing tension variations on the connecting cord to the angler (tugging on the line is coding a message to the lure) and/or speed variations of the self-moving artificial bait fish by the angler by causing tension variations on the connecting cord to the angler by the angler (tugging on the line by the angler would cause speed and tension variations on the connecting cord), 
decoding of the coded message by the decoder in the self-moving artificial bait fish, performing a control action in response to the decoded message by at least one control actuator and/or the drive of the self-moving artificial bait fish (motion switch 313 decodes the tug of the connecting line to activate the motor 320).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Mitchell, as applied to claim 17 above, and further in view of Seyschab (DE 3921156).
Regarding claim 18, Thomas as modified teaches of claim 17, but does not appear to teach of wherein periodic electrical activation of the drive excitation takes place with a temporally asymmetric curve and the tail fin of the tail-side drive is set into asymmetric oscillating movement.
Seyschab teaches of (Fig. 1) wherein periodic electrical activation of the drive excitation (drive unit 6) takes place with a temporally asymmetric curve and the tail fin (tail 2) of the tail-side drive (Abstract, electric motor connected to a movable tail unit or propeller) is set into asymmetric oscillating movement (¶0009, wobblers have a changing and asymmetrical motion to imitate injured and sick fish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Seyschab of wherein periodic electrical activation of the drive excitation takes place with a temporally asymmetric curve and the tail fin of the tail-side drive is set into asymmetric oscillating movement in order to imitate sick and injured fish and draw predatory fish towards as easy meal as motivated in para. 0009 of Seyschab. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Mitchell, as applied to claim 16 above, and further in view of Gentry et al. (US 5159773), hereinafter Gentry. 
Regarding claim 19, Thomas as modified teaches of claim 16, and wherein the electrical drive excitation is periodically driven (¶0013, tail that swings side to side like a wagging tail motion) and the electric element and a tail fin (342) of the tail-side drive (322) are directly set into oscillating motion (¶0013, motor 320 moves the tail in an oscillating motion).
Thomas does not appear to teach of further comprising a piezoelectric drive comprising a piezo element with an electrical drive as drive excitation, wherein the piezo element and a tail fin of the tail-side drive are directly set into oscillating motion.
Gentry teaches of (Fig. 2) further comprising a piezoelectric drive comprising a piezo element with an electrical drive as drive excitation (fig. 2, col. 2 lines 53-col. 3 line 8, electrification system 12 is composed generally of a piezoelectric member 14 flexibly connected with respect to the body, such that it may flex as the lure is moved through the water), 
wherein the electrical drive excitation is periodically driven (claim 6, piezoelectric film periodically flex in response to movement of said lure body through water) and the piezo element (14) and a tail fin of the tail-side drive (end 20b) are directly set into oscillating motion (tail would oscillate in order to move through the water). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Gentry of further comprising a piezoelectric drive comprising a piezo element with an electrical drive as drive excitation, wherein the piezo element and a tail fin of the tail-side drive are directly set into oscillating motion in order to have high electrical efficiency, low power consumption, compact structure, and eliminates complexity that otherwise would be required. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Mitchell, and Genry, as applied to claim 19 above, and further in view of Seyschab (DE 3921156).
Regarding claim 20, Thomas as modified teaches of claim 19, but does not teach of wherein periodic electrical activation of the drive excitation takes place with a temporally asymmetric curve and the tail fin of the tail-side drive is set into asymmetric oscillating movement.
Seyschab teaches of (Fig. 1) wherein periodic electrical activation of the drive excitation (drive unit 6) takes place with a temporally asymmetric curve and the tail fin (tail 2) of the tail-side drive (Abstract, electric motor connected to a movable tail unit or propeller) is set into asymmetric oscillating movement (¶0009, wobblers have a changing and asymmetrical motion to imitate injured and sick fish). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Seyschab of wherein periodic electrical activation of the drive excitation takes place with a temporally asymmetric curve and the tail fin of the tail-side drive is set into asymmetric oscillating movement in order to imitate sick and injured fish and draw predatory fish towards as easy meal as motivated in para. 0009 of Seyschab. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647